Title: Abigail Adams to John Adams, 27 February 1799
From: Adams, Abigail
To: Adams, John


          
            
              my dearest Friend
              Febry 27th 1799— Quincy
            
            yesterday afternoon mr Greenleaf returnd from Boston, and as he, as well as my others Neighbours, are particuliarly attentive and kind, in bringing Letters and papers to me as well; as of communicating all New’s, he came full fraught, with the appointment of Mr Murrey Minister Plenipo to France, a measure which had astonishd all the Federilist; and was a subject of great speculation, in Boston. Soon after Thomas returnd from Boston, thinking to bring me great New’s but found himself forestall’d. he however got a Good story in Boston. some of the Feds who did not like being taken so by surprize, said they wisht the old woman had been there; they did not believe it would have taken place; this was pretty sausy, but the old woman can tell them they are mistaken, for she considers the measure as a master stroke of policy; knowing as she did that the pulse had been feeling through that minister for a long time. beside’s the appointment, shows that the disposition of the Government is still pacific, and puts to the test the sincerity of the Directory, who if they are really inclined to accommodate, have the door held open to them; and upon them rests in the Eyes of all the World, the responsibility. it is a measure which, strikes in the Head Jacobinism. it come as unexpected to them, as to the Federilists— it will also prevent the directory sending a French minister here which was not desirable, knowing the Nature of the animal. it cannot be considerd as a degradation restricted as I lean the appointment is, that no negotiation shall commence—but with a minister of equal Rank specially appointed to treat; I have not heard an opinion upon it, but revoleving the subject upon my pillow, I call it a master stroke of polocy, even tho it should terminate in a buble it brings the Nation directory, to the touch stone—
            
            I was vext however to see our House of Rep’s stop in the midst of a wise measure, and take for granted, what they had no buisness to consider; not a cord should be relaxed in concequence of the appointment— to ensure any kind of success to the negotiation, they should be prepared at all points for War, if it fails—
            Pray am I a good politician?
            we have had for the last ten days winter as severe as any before. it has frozen the Rivers & bay more than any time before, and it is now snowing with voilence as to my own Health, it has its up’s & down’s. as soon as I feel any thing tolerable, I get out, and will not lose the air then. I get housed a day or two; but I endeavour to keep up my spirits, and take what comfort I can; as I go along comforting myself, that it will be better by & by—
            In my last I mentiond to you leaving clinker for Thomas but I did not calculate that he was the only saddle Horse you had, untill afterwards—when I recollected the loss of one, and that I had two here;
            you mention that dr Tufts might draw upon you for any sum within Reason. the sum which he will draw for will be 500 dollors—unless you should give orders that any further sum should be laid out in public Securities; I know not the reason, but the funds are allways a shilling in a pound higher here than at Philadelphia. they are now 6 pr cents, at 16. & 4 pencee, fallen a shilling in a pound since the new loan— as to defered stock, there is not any to be had the 6 pr cents are the most advantages, only that two pr cent is annully paid off—
            I wrote you that French would give with Belchers place—, 52 pound ten shilling—
            It looks so like the depdth of winter, that spring appears far off. I hope you will be at home before much is wanted to be done.
            I am my dear Friend / affectionatly / Your
            
              A Adams
            
          
          
            
              28th
            
            I forgot to mention to you that the Lot of mrs Veseys sold at Auction for 4 hundred and 90 dollors. prat has bought it as he did the pew I suppose
          
        